DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The references cited in the information disclosure statements (IDS) filed on 01/07/2020 and 01/13/2020 have been are considered an initialed and dated copies of Applicant’s IDS forms 1449, are attached to the instant Office action.

Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with
Mr. Stephen Huggins, (Reg. No. 65533) on March 11, 2021.
The application has been amended as follows:

At claim 4 line 1, replace “The conduit plug of claim 4” with
 - The conduit plug of claim 3 [[4]] -.

Allowable Subject Matter

4.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1-6:  the limitations “the base including: (a) a skirt extending radially with respect to 
The following is an examiner’s statement of reasons for allowance of claims 7-13:  the limitations “a conduit plug inserted into the opening and including - a base extending along a longitudinal axis and including a camming clip and a skirt overlying the face, the skirt extending radially relative to the longitudinal axis; and a ribbed tube extending from the skirt opposite the camming clip, the face including a face side portion, the skirt including an underside that has a side portion positioned correspondingly to the face side portion, the skirt side portion forming an acute angle with the longitudinal axis, the face side portion forming an acute angle with the longitudinal axis within five degrees (5°) of the angle formed by the skirt side portion” in combination with other claimed limitations in independent claim 7 is not disclosed or suggested by the prior art of record taken alone or in combination. Claims 8-13 are either directly or indirectly dependent upon claim 7.  
The following is an examiner’s statement of reasons for allowance of claims 14-20: the limitations “a conduit plug comprising - a base partly defining a central passage extending along a longitudinal axis and including: (a) a skirt extending radially with respect to the longitudinal axis, and (b) two straight-edge segments generally corresponding to the straight-edge portions of the edge; and a ribbed tube cooperatively defining the central passage and extending from the skirt opposite the two straight-edge segments, each of the two straight-edge segments including a camming clip configured for engagement with one of the two straight edge portions of the motor case and for resilient retraction toward the central passage” in combination with other claimed limitations in independent claim 14 is not disclosed or suggested by the prior art of record taken alone or in combination. Claims 15-20 are either directly or indirectly dependent upon claim 14.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 

5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 9853437,		US 5346264,		US 4474489.
Applicants are directed to consider additional pertinent prior are included on the Noticeof References Cited (PTOL- 892) attached herewith. 

	The reference to Mullen, JR., (US 2002/0033601) shows a liquid-tight connector is attached at one end to an aperture in a junction box, a panel box, a motor or the like. The opposite end of the connector is adapted to receive a free end of a length of flexible conduit. A cuff is positioned on the connector to conceal the free end of the conduit from view. 
	The reference to Major et al. (US 2018/0358860) shows an electric motor having a rotor, a stator, a case at least partially enclosing the rotor and the stator, and a lead connector. The lead connector includes a body having a base, a terminal end, and an intermediate portion extending between the base and the terminal end. The lead connector also includes a first sealing interface extending substantially circumferentially about the intermediate portion and a second sealing interface abutting the case. 
	The reference to Street (US 6508274) directed towards a dust plug for insertion into a fluid conduit system. The dust plug is comprised of an insertion end, removal means, and a hollow central body located between the insertion end and the removal means. The insertion end of the plug is formed as a solid flat end so that when the plug is inserted into the fluid conduit system, the hollow interior of the plug does not 
	The reference to Relue et al. (US 2017/0125939) shows a compressor including a shell including an opening; an electrical terminal engaging said opening and including a fence at least partially surrounding a plurality of first electrically conductive members; a plug including a plurality of second electrically conductive members in electrical communication with said first electrically conductive members, the plug including a threaded coupling unitary therewith; a plurality of wires extending from said second electrically conductive members through the threaded coupling; a conduit adapter including a first threaded surface for engagement with the threaded coupling, and a second threaded surface; and a threaded conduit engaging the second threaded surface to allow the plurality of wires to extend from the plug body, through the conduit adapter, and into the threaded conduit. 




6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848